                            UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF MISSOURI
                                  CENTRAL DIVISION


________________________________
                                               )
FAVORITE HEALTHCARE                            )
STAFFING, INC.                                 )       CIVIL ACTION NO.
                                               )
               Plaintiff,                      )
                                               )
               v.                              )
                                               )
PINNACLE REGIONAL HOSPITAL,                    )
LLC, f/n/a COOPER COUNTY                       )
COMMUNITY HOSPITAL                             )
                                               )
            Defendant.                         )
________________________________               )



                                          COMPLAINT

                                        INTRODUCTION

       The Plaintiff, Favorite Healthcare Staffing, Inc., initiates this action against Defendant,

Pinnacle Regional Hospital LLC f/n/a Cooper County Community Hospital, in order to i) collect

damages for monies owed for the breach of an employment agency service contract for

temporary health care professional services rendered to the Defendant at its facility in Boonville

Missouri; ii) recover the quantum meruit value of said employment agency services delivered,

received, and accepted pursuant to Rule 64 and 65 of the Federal Rules of Civil Procedure; and

iii) obtain a preliminary injunction restraining the Defendant from transferring, encumbering or

alienating any of their individual personal property including but not limited to furniture,

fixtures, equipment and accounts receivable.




                                                   1
          Case 2:19-cv-04223-NKL Document 1 Filed 12/24/19 Page 1 of 8
                                             PARTIES

     1.          Favorite Healthcare Staffing, Inc. (“Plaintiff” and/or “Favorite Healthcare”) is a

corporation duly organized and operating pursuant to the laws of the State of Kansas with a

principal place of business in Overland Park, Kansas, and is in the business of providing

qualified temporary health care personnel to hospitals, nursing homes, rest homes and other

medical facilities throughout the United States.


     2.          On information and belief, Pinnacle Regional Hospital, LLC (“Pinnacle”), is a

limited liability company duly organized and operating pursuant to the laws of State of Delaware

and registered with the Missouri Secretary of State as a foreign limited liability company with a

principal place of business located at 17651 B Highway, Boonville, Missouri. On information

and belief, Pinnacle is in the business of managing and operating an acute care hospital.



     3.          Pinnacle was formerly known as Cooper County Community Hospital, LLC

(“Cooper County Hospital”). Cooper County Community Hospital, LLC filed an Amendment of

Foreign Liability Company notice with the Missouri Secretary of State’s office on March 14,

2019, through which it provided notice of its change of name from Cooper County Community

Hospital, LLC to Pinnacle. The registered agent of Pinnacle in Missouri is Joy’s Majestic

Paradise, Inc. located in Hume, Missouri. Cooper County Community Hospital, LLC and

Pinnacle are both hereinafter referred to as “Defendant”.

                                         JURISDICTION

     4.          This matter involves damages in excess of $75,000.00 arising from a dispute

between citizens of different states. Accordingly, this Court has jurisdiction pursuant to 28

U.S.C. § 1332.




          Case 2:19-cv-04223-NKL Document
                                      2   1 Filed 12/24/19 Page 2 of 8
   5.          Venue is proper in this Court pursuant to 28 U.S.C. § 1391.


                                 FACTUAL ALLEGATIONS


     6.        On October 17, 2018, Cooper County Hospital executed a “Supplemental Staffing

Agreement” with the Plaintiff where, in consideration of the Defendant’s agreement to timely

pay to the Plaintiff the hourly billing rates set forth in the agreement, the Plaintiff would provide

Defendant with temporary health care professionals to render services to its respective hospital

facility in Boonville, Missouri. Attached hereto and marked as Exhibit “A” is a copy of said

agreement. The Supplemental Staffing Agreement, at the request of Cooper County Hospital,

was amended on November 19, 2018. Attached hereto and marked as Exhibit “B” is a copy of

said amendment to the Supplemental Staffing Agreement.


     7.        Between October 2018 and September 2019, Favorite Healthcare, with the

expectation of being compensated, provided temporary health care professionals to Defendant.

Said temporary health care professionals rendered valuable services to the Defendant. The

Defendant accepted and benefited from said valuable services. The fair and reasonable market

value of the services rendered by Favorite Healthcare and accepted by the Defendant were

established by the hourly rates contained in Exhibit “A” and “B”. Defendant paid Favorite

Healthcare at the rates established in Exhibit A and B for certain, but not all, services rendered to

Defendant.


     8.        Between February 2019 through September 2019, Favorite Healthcare delivered

numerous separate invoices requesting payment for services rendered to the Defendant. Said

invoices totaled $210,877.00 (“Balance Due”).




          Case 2:19-cv-04223-NKL Document
                                      3   1 Filed 12/24/19 Page 3 of 8
     9.        Despite repeated requests for payment, the Defendant has failed, refused and

neglected to make any payment on the Balance Due. A copy of a summary of said invoices for

the Defendant is attached hereto and marked as Exhibit “C” (“Invoices”).


     10.       Pursuant to the terms and conditions of Exhibits “A” and “B,” the Defendant is

liable for continued interest accruing on the Balance Due and for Plaintiff’s cost of collection,

including reasonable attorney’s fees.


     11.       The Defendant has received, accepted and benefited from Favorite Healthcare’s

provision of temporary healthcare professionals without paying the fair and reasonable value for

said services. The reasonable value of the services rendered to and accepted by each Defendant is

$210,877.00.


     12.       Despite demand, the Defendant has failed to pay to the Plaintiff the reasonable

value of the services rendered to and accepted by the Defendant. The Defendant has not raised a

defense to Favorite Healthcare’s assertion that it is owed the Balance Due from the Defendant as

set forth above.


     13.       The Defendant’s acceptance of Favorite Healthcare’s provision of temporary

healthcare professionals and the payment of certain invoices tendered are all admissions of fact

that the Defendant has expressly and/or impliedly agreed to the terms and conditions contained

in Exhibit “A and “B”.


     14.       The Defendant is failing to pay Plaintiff the Balance Due and upon information

and belief is also failing to pay other third-party vendors and service providers monies due and




           Case 2:19-cv-04223-NKL Document
                                       4   1 Filed 12/24/19 Page 4 of 8
owing to them. The Defendant’s failure to pay its financial obligations as they mature is clear

evidence that the Defendant is insolvent and unless this Court authorizes the requested pre-

judgment remedies, there will be no assets against which Favorite Healthcare could seek to

collect the judgment that it is likely to obtain against the Defendant.


     15.       Plaintiff is unaware of any insurance policies or insurance proceeds which the

Defendant owns or is entitled to, which is available to satisfy the judgment the Plaintiff expects

to obtain against the Defendant.


                                               COUNT I

                        (BREACH OF CONTRACT v. DEFENDANT)

     16.       Plaintiff restates and incorporates by reference the allegations contained in

paragraphs 1 through 15 above.


     17.       Defendant, by failing to pay the Plaintiff $210,877.00, has breached the terms and

conditions of the Supplemental Staffing Agreement, Amendments to the Supplemental Staffing

Agreement and the Invoices tendered, see Exhibits "A", “B” and “C”.


     18.       As a result of said breach, the Defendant owes the Plaintiff $210,877.00 and

further accrued interest and attorney’s fees in an amount to be established at the trial of this

matter.

                                            COUNT II

                           (QUANTUM MERUIT v. DEFENDANT)

     19.       Plaintiff restates and incorporates by reference the allegations contained in

paragraphs 1 through 18, above.




           Case 2:19-cv-04223-NKL Document
                                       5   1 Filed 12/24/19 Page 5 of 8
     20.       The reasonable value of the staffing services provided to and accepted by the

Defendant is equal to or in excess of $210,877.00.


     21.       As a result of the Plaintiff’s provision of temporary healthcare professionals with

the expectation of compensation to the Defendant, the Defendant has received a material benefit,

has been unjustly enriched and is obligated to Plaintiff in the amount of $210,877.00.

                                           COUNT III

    (APPLICATION FOR PRELIMINARY INJUNCTION AGAINST DEFENDANT)

     22.       Plaintiff restates and incorporates by reference the allegations contained in

paragraphs 1 through 21, above.


     23.       Plaintiff has a strong likelihood of success on the merits in this action as

Defendant has failed to pay the Plaintiff pursuant to the terms and conditions of the

Supplemental Staffing Agreement, Amendments to the Supplemental Staffing Agreement and

the Invoices tendered and/or for the fair value of the services rendered.


     24.       The Supporting Affidavit of Mindi Otto, filed in this civil action, establishes that

the Defendant A) executed the Supplemental Staffing Agreement and Amendments to the

Supplemental Staffing Agreement, B) received, accepted and benefited from Favorite

Healthcare’s provision of temporary healthcare professionals, who were provided to the

Defendant with the expectation of compensation, without paying the fair and reasonable value

for said services, C) despite repeated request, refused to tender the Balance Due, and D) has

failed to pay certain other vendors and service providers on obligations due to them as they have

become due, making it clear that Defendant is insolvent, as it is failing to pay its obligations as

they mature.




           Case 2:19-cv-04223-NKL Document
                                       6   1 Filed 12/24/19 Page 6 of 8
     25.       Plaintiff is unaware of any liability insurance, which is owned or maintained by

the Defendant that is available to satisfy part or all of any judgment rendered in this matter.


     26.       In light of the serious and deliberate failure of the Defendant to pay the Balance

Due, the Defendant’s insolvency and the Defendant’s lack of any defenses to the claims of the

Plaintiff, the Plaintiff has a high likelihood of success on the merits. Accordingly, Plaintiff

believes and therefore avers that the requested pre-judgment relief is necessary and appropriate

to afford the Plaintiff some minimal security for its anticipated future judgment.

.
                                    PRAYERS FOR RELIEF

WHEREFORE, the Plaintiff respectfully prays that:


    1. Pursuant to Count I, this Court enter Judgment against the Defendant in the amount of

       $210,877.00 plus interest, costs, and attorneys’ fees and that execution or other

       appropriate process issue for the enforcement of same; and


    2. Pursuant to Count II, this Court enter Judgment against the Defendant in the amount of

       $210,877.00 plus interest, costs, and attorneys’ fees and that execution or other

       appropriate process issue for the enforcement of same; and


    3. Pursuant to Count III, this Court enter an order enjoining and restraining, until further

       order of this Court, the Defendant from transferring, selling, assigning, alienating,

       pledging, distributing or disposing in any manner any and all of its personal property

       including but not limited to its furniture, fixtures, inventory, equipment and accounts

       receivable and any all personal property used by the Defendant in its business.




           Case 2:19-cv-04223-NKL Document
                                       7   1 Filed 12/24/19 Page 7 of 8
4. For any such other and further relief as this Court deems just and proper.



Dated: December 23, 2019

                                         Respectfully submitted,

                                         FRANKEL, RUBIN, KLEIN, DUBIN,
                                             SIEGEL & PAYNE, P.C.


                                         By:_/s/ MAYER S. KLEIN________________
                                         MAYER S. KLEIN, #32605
                                         Co-Counsel for Plaintiff
                                         mklein@frankelrubin.com
                                         231 South Bemiston Avenue, Suite 1111
                                         Clayton, Missouri 63105
                                         Telephone: (314) 725-8000
                                         Facsimile: (314) 726-5837




      Case 2:19-cv-04223-NKL Document
                                  8   1 Filed 12/24/19 Page 8 of 8
